      Case 2:19-cv-04818-GMS Document 21 Filed 05/04/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Luis Martinez-Romero,                           No. CV-19-04818-PHX-GMS
10                 Petitioner,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15
16         Pending before the Court is a Report and Recommendation (“R&R”) (Doc. 20)
17   issued by Magistrate Judge Camille D. Bibles recommending that the Court deny Petitioner
18   Luis Martinez-Romero’s Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus.
19   No objections to the R&R were filed. Upon review, the Court accepts the R&R.
20         IT IS THEREFORE ORDERED that the Report and Recommendation of
21   Magistrate Judge Camille D. Bibles (Doc. 20) is ADOPTED.
22         IT IS FURTHER ORDERED that Petitioner’s Petition under 28 U.S.C. § 2254
23   for a Writ of Habeas Corpus by a Person in State Custody (Doc. 1) is DENIED.
24   ///
25   ///
26   ///
27   ///
28
      Case 2:19-cv-04818-GMS Document 21 Filed 05/04/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
 2   Section 2254 Cases, in the event Petitioner files an appeal, the Court declines to issue a
 3   certificate of appealability because reasonable jurists would not find the Court’s procedural
 4   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5          Dated this 4th day of May, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
